DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claims 1-23 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they are all method claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 10, 13-17 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michael (WO 2017/197375A1, Art of record IDS filed on 4/26/2021, referred as Michael hereinafter).
Regarding claim 1 as a representative claim. Michael teaches a method comprising:
determining whether topological patterns of activity in a collection of topological patterns occur (see page 4 lines 1-2: population code and population activity pattern; page 9 lines 19-27: occurrent of feature event, existing of feature map; page 14 lines 8-17: population activity patterns and clusters) in a recurrent artificial neural network in response to input of first data into the recurrent artificial neural network (see page 4 lines 1-15: learning rule; page 16 describing a  recurrent synapses depicted in figures 4B and 4C); and
determining a distance between the first data and either second data or a reference based on the topological patterns of activity that are determined to occur in response to the input of the first data (see page 15 lines 18-26: distance of activities from zero).
Regarding claim 3, Michael further teaches wherein the distance is determined between the first data and either a centroid of a cluster or a cluster boundary (see (see page 15 lines 18-26: distance of activities from zero (zero could serve as centroid or boundary in view of instant application figure 6 item 120).
Regarding claim 4, Michael further teaches wherein: the occurrence of the topological patterns of activity is represented in a collection of binary or multivalued digits that each indicate whether a respective topological pattern occurred or not (see page 15 lines 5-10: one and zero represent activity).
Regarding claim 10, Michael further teaches wherein the recurrent artificial neural network is untrained (see page 7: input stream is inputted to network thus network as described here and depicted in figures 4B-4C is untrained or not required to previously trained).
Regarding claim 13, Michael further teaches  repeatedly determining whether the topological patterns of activity in the collection occur in the recurrent artificial neural network in response to input of data into the recurrent artificial neural network (see analysis applied to claim 17 below); and clustering the input data based on a distance between the data, wherein the distance is determined by comparing the respective topological patterns of activity that are determined to occur in response to the input of the data (see page 15 lines 18-26: perfect sharp cluster and less sharp cluster and distance of activities from zero).
Regarding claim 14, Michael further teaches wherein determining whether the topological patterns of activity occur comprises determining whether simplex patterns of activity occur (see figure 6: event (words) is the simplex pattern of activity).
Regarding claim 15, Michael further teaches wherein the simplex patterns enclose cavities (see figure 6: event (words) is the simplex pattern of activity and word “dog” has cavity in letter d and o). 
Regarding claim 16, Michael further teaches wherein determining whether the topological patterns of activity occur comprises: determining a timing of activity having a complexity that is distinguishable from other activity that is responsive to the input, and identifying the topological structures based on the timing of the activity that has the distinguishable complexity (see page 1 lines 25-26: time series; page 7 lines 20-21: time step; page 9 line 3: time variant function).
Regarding claim 17, Michael teaches a method comprising:
receiving information identifying occurrences of topological patterns of activity in a recurrent artificial neural network (see page 4 lines 1-2: population code and population activity pattern; page 9 lines 19-27: occurrent of feature event, existing of feature map; page 14 lines 8-17: population activity patterns and clusters) in a recurrent artificial neural network (see page 4 lines 1-15: learning rule; page 16 describing a recurrent synapses depicted in figures 4B and 4C) in response to input of a plurality of different elements into the recurrent artificial neural (see page 15: input and input population);
calculating distances between the different elements based on the occurrences of the topological patterns of activity (see page 15 lines 18-26: distance of activities from zero); and
adjusting one or more characteristics of the recurrent artificial neural network to increase or decrease the distances (see pages 15-16 and figure 4A: learning rate, adjusting weights).
Regarding claim 23, Michael further teaches wherein the recurrent artificial neural network is untrained (see page 7: input stream is inputted to network thus network as described here and depicted in figures 4B-4C is untrained or not required to previously trained).
Allowable Subject Matter
Claims 2, 5-9, 11-12 and 18-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY M DANG whose telephone number is (571)272-7389. The examiner can normally be reached Monday to Friday from 7:00AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mathew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DMD
6/2022
/DUY M DANG/Primary Examiner, Art Unit 2667